DETAILED ACTION
This communication is a first office action on the merits. Claims 1-4, 6, 7, 9-11, 13, 14, 16, 18 and 19, as filed are currently pending and have been considered below.

Claim Objections
Claims 1, 4, 6, 7, 9-11, 13-14, 16, 18 and 19 are objected to because of the following informalities:
Regarding claim 1, an erroneous claim status indicator of “original” should be replaced by --currently amended.
Regarding claim 1, the claim has been amended but no annotations are present to indicate said amendments.
Regarding claims 4, 6, 7, 9-11, 13-14, 16, 18 and 19 the claim has amendment annotations not consistent with the previous language.
Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 23 May 2022 is acknowledged.  The traversal is on the ground(s) that claim 1 is generic.  This is not found persuasive because the requirement of special technical feature requires that the special technical feature would be present in the independent claim 1. As demonstrated herein, claim 1 is rejected in light of the applied prior art and as such no special technical feature is present in claim 1 regardless if it is generic or not.
Claims 3, 4, 6, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 11, 13, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Portelli (AU 2005201324 A1) in view of Ritchie (US 2019/0335861).
Regarding claim 1, Portelli discloses an apparatus comprising:
a hollow tubular upper portion (40) for securing to a buckle of a child safety seat, a continuous opening (41) of the tubular portion configured to display and allow access to a quick release mechanism located at a front face of the buckle for an adult whilst impeding access to the quick release mechanism for a child seated in the child safety seat by said upper portion manufactured from a resiliently flexible material (page 5, line 26) having an elastic modulus value that disallows a child requiring a safety seat to physically deform the material using their appendages, thereby limiting ingress of said appendages and access to the quick releaser mechanism by the child (the device as shown is capable of performing in the claimed manner).
Portelli fails to disclose an adhesive tape to operatively secure the upper portion to a buckle.
Ritchie teaches wherein a lower portion comprises adhesive tape (12; Paragraph 26, line 4).
From this teaching of Ritchie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include adhesive tape to help prevent removal of the device from the buckle.

Regarding claim 2, Portelli further discloses wherein the upper portion is configured as a hollow prism or cylinder (Fig. 2 as shown).

Regarding claim 7, Portelli discloses the invention except for wherein the upper portion is of a height greater than 40mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a height greater than 40mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205, USPQ 215 (CCPA 1980).

Regarding claim 11, Portelli further discloses wherein the lower portion is manufactured from a resiliently flexible material selected from a group consisting of rubber, foam, plastics and metal (page 5, line 26).

Regarding claim 13, Portelli further discloses wherein the upper portion is configured so that the continuous opening to the buckle is at an angle generally perpendicular to the quick release mechanism (Fig. 2 as shown).

Regarding claim 14, Portelli further discloses wherein the angle of the continuous opening is away from a child secured in the child safety seat to impede the child accessing the quick release mechanism (Fig. 2 as shown).

Regarding claim 16, Portelli further discloses wherein the distal opening of the continuous opening is beveled (Fig. 2 as shown) to facilitate access to an adult’s finger to the quick releaser mechanism whilst impeding a child secured in the child safety seat from accessing the quick release mechanism.

Regarding claim 18, Portelli discloses the invention except for wherein the upper and/or lower portion is manufactured from a transparent or translucent material to facilitate display of the quick release mechanism. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use translucent material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 19, Portelli further discloses a seat belt buckle (11) for a child safety seat, said buckle comprising a tamper guard in accordance with claim 1 (Fig. 2 as shown).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677